Court of Appeals
of the State of Georgia
                                        ATLANTA,____________________
                                                  January 07, 2016

The Court of Appeals hereby passes the following order:

A16D0190. ERMA JEAN WILLIAMS et al. v. AMERICAN HOMES 4 RENT
    PROPERTIES EIGHT LLC.

        In this dispossessory action, American Homes 4 Rent Properties Eight, LLC
filed a motion to compel payment of rent into the registry of the court, which the trial
court granted on November 30, 2015. On December 15, 2015, the applicants filed this
application for discretionary appeal, arguing that the superior court erred when it
granted a writ of possession and compelled the payment of rent. We lack jurisdiction.

       The only order submitted in the application materials is the order granting
American Homes 4 Rent’s motion to compel payment of rent and providing that a
writ of possession would be entered instanter should the defendants fail to comply.
As to that order, the application is untimely. Generally, an application for
discretionary appeal must be filed within 30 days of entry of the order sought to be
appealed. See OCGA § 5-6-35 (d). But the underlying subject matter of an appeal
controls over the relief sought in determining the proper appellate procedure. Rebich
v. Miles, 264 Ga. 467, 467-468 (448 SE2d 192) (1994). OCGA § 44-7-56 provides
that an appeal from any dispossessory judgment must be filed within seven days of
the date the judgment was entered. See Ray M. Wright, Inc. v. Jones, 239 Ga. App.
521 (521 SE2d 456) (1999). Here, the application was not filed until 15 days after
entry of this order. Accordingly, this application is untimely, and it is hereby
DISMISSED.
                                        Court of Appeals of the State of Georgia
                                                                             01/07/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.